12‐3061‐cv
         Preacely v. City of New York



                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY
     ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.  WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 


 1              At a stated term of the United States Court of Appeals for the Second Circuit,
 2       held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3       City of New York, on the 24th day of September, two thousand thirteen.
 4
 5       PRESENT:
 6                   RALPH K. WINTER,
 7                   JOHN M. WALKER, Jr.,
 8                   RICHARD C. WESLEY,
 9                         Circuit Judges. 
10       _____________________________________
11
12       Woodrow Wilson Preacely,
13
14                                 Plaintiff‐Appellant,
15
16                        v.                                         12‐3061‐cv
17
18       City of New York/New York Police
19       Department, et al.,
20
21                                 Defendants‐Appellees,
22
23       Mincy Blackstone, Esq., et al.,
24
25                         Defendants.
26       _____________________________________
 1   FOR PLAINTIFF ‐APPELLANT:                                                   Woodrow Wilson Preacely, pro se, New
 2                                                                               York, NY.
 3
 4   FOR DEFENDANT ‐APPELLEE
 5   CITY OF NEW YORK/NEW YORK
 6   POLICE DEPARTMENT:                                                          Diana Lawless, Esq., New York City         
 7                                                                               Law Department, New York, NY.
 8
 9   FOR DEFENDANTS ‐APPELLEES
10   NEW YORK CITY HOUSING AUTHORITY
11   AND MINDY BLACKSTOCK, ESQ.:     Kevin Cullen McCaffrey, Esq., Cullen
12                                   and Dykman LLP, New York, NY.

13             Appeal from a judgment of the United States District Court for the Southern

14   District of New York (Swain, J.).

15             UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

16   AND DECREED that the judgment of the district court is AFFIRMED. 

17             Appellant Woodrow Wilson Preacely, proceeding pro se, appeals the district

18   court’s judgment dismissing his 42 U.S.C. § 1983 complaint for failure to comply with

19   Federal Rule of Civil Procedure 8(a)(2).  We assume the parties’ familiarity with the

20   underlying facts, the procedural history of the case, and the issues on appeal.

21             This Court reviews a district court’s sua sponte dismissal of a complaint on Rule 8

22   grounds for an abuse of discretion.  Simmons v. Abruzzo, 49 F.3d 83, 87 (2d Cir. 1995).  

23   Here, an independent review of the record and relevant case law reveals that the district

24   court properly dismissed Preacely’s claims.  We affirm for the reasons stated by the

25   district court in its June 12, 2012 decision.


                                                                             2
1         We have considered all of Preacely’s arguments and find them to be without

2   merit.  Accordingly, we AFFIRM the judgment of the district court.

3
4                                          FOR THE COURT: 
5                                          Catherine O’Hagan Wolfe, Clerk
6




                                              3